PER CURIAM.
Defendant was tried and convicted in district court on two separate charges of menacing arising out of an incident in which defendant had pointed a rifle at two police officers. Defendant appealed these convictions to the circuit court. Prior to trial in the circuit court counsel for defendant, the deputy district attorney and the court stipulated that the court would consider the two separate charges as one charge, and only one conviction would result if defendant were found guilty of pointing a rifle at either officer. Defendant was found guilty and one conviction was entered in the record.
Defendant now appeals, alleging as error the entering of two separate convictions by the district court and the failure of the circuit court to vacate one of the district court convictions before proceeding to trial.
We do not reach these assignments of error because the record indicates that counsel for defendant agreed to the procedure by which the two charges were consolidated in the circuit court and because no prejudice to the defendant resulted from these procedures. We specifically make no decision oh the question of whether, given the facts of this case, consolidation of these charges was necessary or whether separate convictions would have been impermissible.
Affirmed.